PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/689,297
Filing Date: 20 Nov 2019
Appellant(s): Bose Corporation



__________________
Matthew B, Pinckney Reg. No. 62,727
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03-24-2022.


    PNG
    media_image2.png
    172
    172
    media_image2.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











This is in response to the appeal brief filed 03-24-3022 appealing from the Office action mailed 11-22-2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 
 (2) Response to Argument
Appellant’s arguments have been fully considered, and are not found to be persuasive with respect to 35 USC 102 and 35 USC 103, therefore the rejections should be sustained.
First, the Appellant argues on page 4, 2nd paragraph of the Appeal Brief that 
Lee and Pope fail to teach, disclose, or suggest “[T]he electrode in the first audio device comprises the capacitive electrode
comprising a capacitive touch electrode, wherein the electrode in the second
audio device comprises the capacitive electrode, and wherein the controller in the first audio device is configured to alternate, in a repeating pattern, between: instructing the capacitive electrode in the first audio device to transmit the electrical waveform detectable by the capacitive electrode in the second audio device, and instructing the capacitive electrode in the first audio device to transmit an additional electrical waveform for detecting a user touch command at a capacitive touch interface connected with the capacitive touch electrode,” as recited in Claim 1 (see the Brief page 4, 1st paragraph).
The examiner disagrees that argument respectfully. Using the broadest reasonable interpretation, the way the claim was written, it could be interpreted that
Lee discloses  a set of audio devices(see fig. 4), each comprising: an electrode for detecting an electrical waveform(see fig. 1), wherein the electrode comprises electrode comprises at least one of a capacitive electrode or an inductive electrode( wherein the at least one of a capacitive electrode or an inductive electrode reads on near field communication(NFC)(see paragraph[0059]) because near field communication based be based on capacitive or inductive coupling between corresponding antenna elements in the first and second parts of hearing assistance system); and a controller(see fig. 1(120)) coupled to the electrode, wherein the controller in a first one of the audio devices(see fig. 1(101), fig. 2) is configured to instruct the electrode in the first audio device(see fig. 1(101) ) to transmit an electrical waveform( an electrical waveform such as a frequency) that is detectable by the electrode in a second one of the devices(see fig. 1(102)) for indicating(see figs. 1,2, 7 ,16(1621) such as hand shake pairing between first audio device to the second audio device in short range and paragraph[0088],[0102]) physical proximity of the first audio device to the second audio device(see figs. 4-13 and paragraphs[0059],[0216]-[0227]), and in response to detecting the electrical waveform, the controller in the second audio device initiates a proximity-based action (a proximity-based action reads on a proximity sensor and pairing between first audio device to the second audio device in short range(NFC), see 240E in fig. 2 and fig. 1, paragraphs[0132]-[0135])(see figs. 1-7 paragraphs[0048]- [0060],[ 0088]). 
      On other hands, Pope discloses the electrode in the first audio device(see fig. 2(10)) comprises the capacitive electrode comprising a capacitive touch electrode(see abstract), wherein the electrode in the second audio device(see fig. 2(130)) comprises the capacitive electrode(see fig. 8 and paragraphs[0066]-[0077]), and wherein the controller in the first audio device is configured to alternate ((see fig. 28), in a repeating pattern(see figs. 27, 28(402) and paragraphs[0115]-[0120]), between: instructing(see figs, 17, 18 and paragraphs[0026]-[0027]) the capacitive electrode in the first audio device to transmit the electrical waveform detectable by the capacitive electrode in the second audio device, and instructing(see figs. 10-12) the capacitive electrode in the first audio device to transmit an additional electrical waveform for detecting a user touch command(see fig.12) at a capacitive touch interface connected with the capacitive touch electrode(see figs. 1, 2, 8, 10-12, 26-28 and paragraphs[0066]- [0087)).



The combination meets the limitation as recited in claim 1.
     Appellant further alleged that claim 23 is rejected using the combination of Lee and Pope. However, this combination fails to contemplate, “wherein the electrode in each audio device is dedicated to indicating physical proximity of the first audio device to the second audio device.” (see the Brief page 5, 2nd paragraph).
      The Examiner respectfully disagrees. Consider Claim 23, Lee discloses a set of audio devices(see fig. 1), each comprising: an electrode for detecting an electrical waveform( an electrical waveform such as a frequency), wherein the electrode comprises at least one of a capacitive electrode(a capacitive electrode reads on touch panel 252 in fig. 2 and paragraph[0072]) or an inductive electrode( wherein the electrode comprises at least one of a capacitive electrode or an inductive electrode reads on near field communication(NFC)(see paragraph[0059]) because near field communication be based on capacitive or inductive coupling between corresponding antenna elements in the first and second parts of hearing assistance system) (see fig. 1 paragraphs[0048]- [0059]); and a controller(see fig. 1(101)) coupled to the electrode, wherein the controller in a first one of the audio devices is configured to instruct the electrode in the first audio device to transmit an electrical waveform that is detectable by the electrode in a second one of the devices for indicating(see figs. 1,2, 7 ,16(1621) such as hand shake pairing between first audio device to the second audio device in short range and paragraph[0088],[0102]) physical proximity of the first audio device to the second audio device(physical proximity of the first audio device to the second audio device reads on short-range and see figs. 4-13 and paragraphs[0059],[0216]-[0227]), and in response to detecting the electrical waveform(see figs. 1, 2, 4, 5, 7 ,16 such as pairing in a short range and paragraph[0088],[0102], [0132]-[0135]). 
      In the other word, Pope discloses a controller(see fig. 2(10)) coupled to the electrode, wherein the controller in a first one of the audio devices is configured to instruct the electrode in the first audio device to transmit an electrical waveform that is detectable by the electrode in a second one of the devices for indicating (see figs, 17, 18 and paragraphs[0026]-[0027]) physical proximity (see paragraph[0050]-[0054)]) of the first audio device to the second audio device, and in response to detecting the electrical waveform(see fig. 8 and paragraphs[0066]-[0077]), the controller in the second audio device initiates a proximity-based action(see fig. 2 and paragraphs[0050]-[0054}), wherein the electrode in each audio device is dedicated to indicating physical proximity of the first audio device to the second audio device (the electrode in each audio device is dedicated to indicating physical proximity of the first audio device to the second audio device reads on such as in short rang in frequency and distance and paragraphs[0052]-[0053])(see figs. 1, 2, 8, 10-12, 26-28 and paragraphs[0050]-[0054]],[0066]-[0087]). The combination meets the limitation as recited in claim 23.
     Claim 21 further defines claim 1 and recites features substantially identical to those recited in claim 23. Because the rejection of claim 23 should be maintained, the rejection of claim 21 should be similarly rejected.
     Appellant further alleged that claim 23 is rejected using the combination of Lee and Calatayud. This combination fails to teach “wherein the electrode in each audio device is dedicated to indicating physical proximity of the first audio device to the second audio device.” (see the Brief page 6, last paragraph).
       In response to Appellant’s arguments regarding the claimed “wherein the electrode in each audio device is dedicated to indicating physical proximity of the first audio device to the second audio device.”
    Consider Claim 23, Lee discloses a set of audio devices(see fig. 1), each comprising: an electrode for detecting an electrical waveform( an electrical waveform such as a frequency), wherein the electrode comprises at least one of a capacitive electrode(a capacitive electrode reads on touch panel 252 in fig. 2 and paragraph[0072]) or an inductive electrode( wherein the electrode comprises at least one of a capacitive electrode or an inductive electrode reads on near field communication(NFC)(see paragraph[0059]) because near field communication be based on capacitive or inductive coupling between corresponding antenna elements in the first and second parts of hearing assistance system) (see fig. 1 paragraphs[0048]- [0059]); and a controller(see fig. 1(101)) coupled to the electrode, wherein the controller in a first one of the audio devices is configured to instruct the electrode in the first audio device to transmit an electrical waveform that is detectable by the electrode in a second one of the devices for indicating(see figs. 1,2, 7 ,16(1621) such as hand shake pairing between first audio device to the second audio device in short range and paragraph[0088], [0102]) physical proximity of the first audio device to the second audio device(see figs. 4-13 and paragraphs[0059],[0216]-[0227]), and in response to detecting the electrical waveform(see figs. 1, 2, 4, 5, 7 ,16 such as pairing in a short range and paragraph[0088],[0102], [(0132]-[0135]). 

      On the other hand, Calatayud disclose a controller(see fig. 3) coupled to the electrode, wherein the controller in a first one of the audio devices is configured to instruct(see fig. 9 and abstract) the electrode in the first audio device to transmit an electrical waveform that is detectable by the electrode in a second one of the devices for indicating physical proximity of the first audio device to the second audio device(see figs. 2A-2C and paragraphs[0042]-[0043],[0069]-[0070]), and in response to detecting the electrical waveform(see figs. 2A-4 and paragraphs[0034]-[0049]), the controller in the second audio device initiates a proximity-based action, wherein the electrode in each audio device is dedicated to indicating physical proximity of the first audio device to the second audio device (wherein the electrode in each audio device is dedicated to indicating physical proximity of the first audio device to the second audio device, see fig. 9 and see figs. 2A-4, 7-12B and paragraphs[0103]-[0129]). The combination meets the limitation as recited in claim 23.
     Appellant further alleged that claim 16 is rejected using the combination of Lee and Calatayud. This combination fails to teach “assigning channel outputs for the distinct speaker systems to configure audio playback at the distinct speakers as a stereo coupled unit.” (see the Brief page 7, 1st paragraph)
      The Examiner respectfully disagrees. Consider Claim 16, Lee discloses a computer-implemented method of controlling a set of audio devices(se fig. 1), each comprising an electrode for detecting an electrical waveform and a controller(see fig. 1 (101)) coupled to the electrode, wherein the electrode comprises at least one of a capacitive electrode(a capacitive electrode reads on touch panel 252 in fig. 2 and paragraph[0072]) or an inductive electrode(an inductive electrode reads on a magnetic sensor 240D in fig. 2 and paragraph[0071]) (see fig. 1 paragraphs[0048]-[0059]), the method comprising: at the controller(see fig.1 (120)) in a first one of the audio devices(see fig. 1 (101)): instructing the electrode to transmit an electrical waveform( an electrical waveform such as a frequency) that is detectable by the electrode in a second one of the audio devices(see fig.1 (102)) for indicating(see figs. 1,2, 4, 5, 7 ,16 such as pairing in a short range and paragraph[0088],[0118]) physical proximity of the first audio device(see fig. 1 (101)) to the second audio device(see fig. 1(102))(see figs. 4-13 and paragraphs[0216]- [0227]); and at the controller in the second audio device: initiating a proximity-based action(a proximity-based action reads on a proximity sensor and pairing between first audio device to the second audio device in short range, see 240E in fig. 2 and fig. 1, paragraphs[0132]-[0135])(see figs. 1-7 paragraphs[0048]-[0060],[ 0088])
in response to detecting the electrical waveform(see figs. 1 -7 paragraphs[0048]- [0059]). 
     In the other word, Calatayud discloses wherein the first audio device and the second audio device each comprise distinct speakers(distinct speakers reads on zone player and paragraphs[0039]-[0043] , and wherein the proximity-based action(see abstract) comprises assigning channel outputs for the distinct speaker systems(see figs. 2A-2C and paragraphs[0042]-[0043],[0069]-[0070]) to configure audio playback at the distinct speakers as a stereo coupled unit( assigning channel outputs for the distinct speaker systems to configure audio playback at the distinct speakers as a stereo coupled unit reads on “”smart speaker” includes a tweeter, mid-range driver, a low-range driver and a sub-woofer, see figs.1, 2A-4 and paragraphs[0040]-[0044], [0056]-[0065]).
The combination meets the limitation as recited in claim 16.
A similar rationale for rejecting claim 16 applies to dependent claim 9, which is rejected using the combination of Lee and Pope. It is clear that Pope and/or Calatayud can combine with Lee to teach or suggest, “the proximity-based action comprises assigning channel outputs for the distinct speaker systems to configure audio playback at the distinct speakers as a stereo coupled unit.” (Claim 9 and see above rejection claim 16).
      For at least these reasons, it is believed that the rejections of claims 1, 2, 4, 6, 8-19 and 21-24 should be maintained. 

Respectfully submitted,
/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        May 2, 2022



 Conferees:

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651   

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                 

                                                                                                                                                                                                


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.